DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages has been fully considered and made of record.  Claims 1-4, newly added claims 5-7 are now pending of the record.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
“that is , a component “ (specification, par. 0001, line 2) should be changed to: --“ in that the component “--.  
“Background art “ (specs. Par.002) should be: --“Background of Invention”--.
“Citation list and patent literature” (par.0003 of the specs.) should be deleted since such references already cited in the IDS filed on 1/10/18.  
	“summary of invention “ ( pages  4-19) is too long and should be updated  “BRIEF SUMMARY OF THE INVENTION”,  further, pars. 0004-0006 under the “summary of invention” appears to be improper and should be listed under the” background of invention”.
	“Embodiment of the invention” (see page 4, pars. 007-008) should not refer to claims.  It is suggested that par. 007- 008 should be updated to meet the US standard practice where,  the term 

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
 (g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).






Claim Objections
Claims 1-7 are objected to because of the following informalities:
Since the scope of the claims clearly directed to  “A component feeder for a mounting apparatus” as clearly define in the preamble, line 1.   Therefore, the preamble of claim 1 should be updated as follows:
--“ A component feeder for a mounting apparatus comprising:
a feeding mechanism which feeds taped components having a plurality of leads are held on a carrier tape by the plurality of leads at a predetermined disposition pitch, and a predetermined feeding pitch, and consecutively  configured to supply one of the components at a predetermined supply position”--.
“a clamp which is configured to include” (claim 1, line 9) should be changed to:--“a clamp comprises”--.
“the clamping performing an opening and closing action,”(claim 1, line 12) should be changed to:--“the clamp  configured to perform an action of opening and closing,”--
“and pinching the plurality of leads by a pinching section provided in each of the first member fixing block and the second member lever in a closed state,”(claim 1, line 13) should be updated to:
--“a pinching section provided in each of the first member fixing block and the second member lever in a closed state configured to pinch the plurality of leads”--, 
“when the clamp is closed”(claim 1, line 20) should be changed to:-- “when the claim is in the closed state”--.
“the component” (claim 3, line 2) should be changed to:--“the one component of the plurality components”--.    

.   Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of objection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt